Citation Nr: 1430878	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-11 019	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease, i.e., arthritis, of the left ankle.

2.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted her claims of entitlement to service connection for left ankle and left knee arthritis and assigned 10 percent initial ratings for each.  She believes she is entitled to higher initial ratings for these service-connected disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (holding that when a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others; this change in rating, over time, while compensate the Veteran for this variance in the severity of the disability).

In February 2014, in support of her claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

Of note, additional claims of entitlement to a rating higher than 70 percent for posttraumatic stress disorder (PTSD) and entitlement to a compensable rating for residuals of a fracture of the proximal third of the left fibula were also appealed to the Board.  A hearing concerning these additional claims was held in July 2009 before a different VLJ of the Board, and the Board remanded these claims for further development in November 2009).  But at the outset of her more recent February 2014 hearing, the Veteran indicated that she no longer was appealing those other claims, so they are no longer before the Board since they have been withdrawn.  See 38 C.F.R. § 20.204 (2013).


The Board held the record open an additional 30 days after the more recent February 2014 hearing to allow the Veteran time to obtain and submit additional evidence, which she later did in March 2014.  She also waived her right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  38 C.F.R. § 20.1304 (2013).

Nevertheless, partly because of what it indicated in this additional evidence, rather than immediately deciding, the Board instead is remanding these claims to the AOJ.


REMAND

Pursuant to the Veteran's February 2014 hearing testimony, and because of the additional evidence she submitted the month after her hearing lending credence to her hearing testimony, VA must further assist her with these claims before deciding them on appeal.  Accordingly, these claims are REMANDED to the RO/AOJ for the following additional development and consideration:

1.  Obtain and associate with the file VA clinical records dated from January 30, 2012 to the present.

2.  In March 2014, the month after her more recent hearing, the Veteran submitted records from Advantage Health & Wellness Center via CD-ROM.  Unfortunately, the files are in a format that the Board cannot access.  Thus, with her authorization, contact Advantage Health & Wellness Center and request the Veteran's medical records in a paper format or ask that she submit them, herself, in this format.


3.  The Veteran's left ankle and left knee disabilities have not been comprehensively evaluated in well over 3 years.  A comparison between her February 2014 hearing testimony and the findings noted in the prior January 2011 VA examination report suggest her left ankle and left knee symptoms may well have worsened.  Thus, another VA compensation examination is needed reassessing the severity of these service-connected orthopedic disabilities.

Thus, upon receipt of all additional records and association of these records with the claims file, schedule a VA orthopedic examination reassessing the severity of the Veteran's service-connected left ankle and left knee disabilities.  Range of motion measurements must be provided.  All symptoms must be described in detail; the examiner in this regard must identify any objective evidence of pain or functional loss due to pain associated with these service-connected disabilities.  The examiner must comment on the extent the Veteran's left ankle and/or left knee pain limits her functional ability.  The examiner must also determine whether, and to what extent, the left ankle and left knee exhibit weakened movement, premature or excess fatigability, or incoordination, including in terms of the effect these symptoms (and the pain, if shown) have on the Veteran's range of motion, including during prolonged or repetitive use of her left ankle or left knee or when her symptoms are most problematic ("flare ups").  Finally, the examiner must comment on the impact, if any, these left ankle and knee disabilities have on the Veteran's employability.

It is most essential the examiner discuss the underlying medical rationale for his/her conclusions, if necessary citing to specific evidence in the file.

4.  Then readjudicate these initial-rating claims in light of this and all other additional evidence.  If higher initial ratings are not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



